DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants amendment filed December 21, 2021 has been received and entered.  Claims 1-52 have been canceled and new claims 66-68 have been added.  Accordingly, claims 53-68 are pending in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The rejection of claims 53-55, 57, and 61-65 as not directed to patent eligible subject matter is maintained. Additionally, this rejection is applied to newly added claims 66-67.  Based upon an analysis with respect to the claim as a whole, claim(s) 53-55, 57, and 61-67 do not recite something significantly different than a judicial exception. 
	Applicants are asserting that the claims have been amended to recite that the immunomodulatory IgM attenuates NF-κβ induction by Clostridium difficile.  Applicants assert that the selected activity is markedly different from circulating natural IgM, as is evident by the human susceptibility to C. difficile.
	Applicants arguments have been fully considered but are not found to be persuasive.

Second, Applicants further assert that the selected activity is markedly different from circulating natural IgM.  However, to the contrary, isolating an antibody in no way, shape or form alters the primary, secondary, or tertiary structure of the antibody.  In other words, it remains identical structurally to the naturally occurring antibody.  Furthermore, any activity displayed by the naturally occurring antibody (binding affinity, avidity, specificity, attenuate NF-κβ induction by Clostridium difficile) is directly imparted via the structure of the antibody.  As the hypervariable regions (CDRs) remain identical, the entire variable region remains identical, and even the framework residues remain identical, the binding properties will also remain inherently identical.  To show a marked difference, the characteristic(s) must be changed as compared to nature.  Inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference.  

	Claims 53-55, 57, and 61-67 are directed to compositions comprising naturally occurring IgM.  
The claims are drawn to naturally occurring antibodies and are not patent eligible merely because they have been isolated. 
Tatum (Journal of Immunological Methods  Vol. 158, pp 1-4, 1993) disclose of recovering IgM from human plasma.  (See Title and abstract).

The Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different characteristics from any found in nature,’ … are eligible for patent protection.” In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal ever cloned from an adult somatic cell.” Despite acknowledging that the method used to create the claimed clones “constituted a breakthrough in scientific discovery”, the court Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any [farm animals] found in nature.’” Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
For reasons of record as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	The rejection of claim(s) 65 under 35 U.S.C. 102(a)(1) as being anticipated by Bolmer et al is maintained.  
NOTE:  This rejection has been withdrawn from claims 53, 57, 61-62 and 64 in view of Applicants amendment.
Applicants are asserting that Bolmer et al fail to teach immunomodulatory IgM that attenuates NF-κβ induction by Clostridium difficile.
Applicants arguments have been fully considered but are not found to be persuasive.
Applicants will hopefully appreciate that claim 65 has not been amended to recite attenuation of NF-κβ induction by Clostridium difficile.  


	The claims are drawn to a composition comprising immunomodulatory IgM at a concentration of about 2.5 to about 3 mg/ml and a pharmaceutically acceptable carrier.
	Bolmer et al (WO 90/11091) disclose of compositions comprising IgM antibodies or antibody fragments in a concentration of from about 2.5 to 10 mg/ml.  (See page 6, claim 14).  Bolmer et al further disclose of pharmaceutically acceptable carriers.  (See claims).
	Accordingly, Bolmer et al disclose of each and every limitation of the instantly filed claims.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 103
3.	The rejection of claims 53-55, 57, 61-62 and 64-65 under 35 U.S.C. 103 as being unpatentable over Bolmer et al in view of Tatum is withdrawn in view of Applicants amendment.

4.	The rejection of claims 53 and 56-65 under 35 U.S.C. 103 as being unpatentable over Bolmer et al in view of Reading, Jerecic, Simon, Chuntharapai et al or Clark et al is withdrawn in view of Applicants amendment.


Claims 56, 58-60 and 68 are objected to for depending upon a rejected base claim, however, claims 56, 58-60 and 68 are free of the prior art of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 22, 2022